DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Action is in reply to the September 14, 2022 Interview and the September 20, 2022 Amendment under 37 CFR 1.111.  After entry of the Amendment, claims 1-5, 7, 9-15, 17-20 are amended, no new claim is added, nor are any claims canceled.  Currently claims 1-20 remain pending for further examination and consideration. 
It is noted that Applicant amends claims that were previously indicated as containing allowable subject matter and/or otherwise allowable, thereby requiring further consideration of their scope and or subject matter.

Response to Amendment
	The amendment to claims 4 and 12 obviates the rejection of the claims under 35 USC 112(b).
	The amendment to at least the independent claims overcomes the 35 USC 103 rejection of Anderson in view of Rander.  However, a prior art reference U.S. Patent Application Publication No. 2016/0086132 A1 to Sujan et al. (hereinafter Sujan) is applied to the 35 USC 103 rejection, and modified as follows.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 10, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2017/0351268 A1 to Anderson et al. (hereinafter Anderson) in view of U.S. Patent Application Publication No. 2017/0166215 A1 to Rander and still further in view of U.S. Patent Application Publication No. 2016/0086132 A1 to Sujan et al. (hereinafter Sujan).
	With regards to claim 1, Anderson discloses:
1. 	A system comprising: 
one or more processors (see, Fig. 1, and detailed description, including Exemplary computer 101 includes a processor 103, para. 0024); and 
one or more non-transitory memory modules communicatively coupled to the one or more processors and storing machine-readable instructions that (see, Fig. 1, and detailed description, including, A hard drive interface 131 is also coupled to system bus 105. Hard drive interface 131 interfaces with a hard drive 133. In one embodiment, hard drive 133 populates a system memory 135, which is also coupled to system bus 105. System memory is defined as a lowest level of volatile memory in computer 101, para. 0026), when executed, cause the one or more processors to: 
[determine a weight distribution of a vehicle loaded with load components; 
determine a trajectory associated with the loaded vehicle; and 
generate a vehicle recommendation based on the weight distribution of the loaded vehicle and the trajectory associated with the loaded vehicle,
wherein the generated vehicle recommendation is to reposition the load components to improve the weight distribution of the loaded vehicle].
Anderson fails to explicitly disclose:
 	determine a weight distribution of a vehicle loaded with load components; 
 	determine a trajectory associated with the loaded vehicle; and 
 	generate a vehicle recommendation based on the weight distribution of the loaded vehicle and the trajectory associated with the loaded vehicle,
wherein the generated vehicle recommendation is to reposition the load components to improve the weight distribution of the loaded vehicle.
With regards to claim 1, Rander discloses:
 	determine a weight distribution of a vehicle loaded with load components (see, Fig. 1, and detailed description, including, the vehicle control interface 124 can maintain, for example, a current state 145 of one or more control mechanisms of the vehicle for purpose of controlling the vehicle. In such examples, the vehicle control interface 124 can make determinations as to when the current state 145 of the vehicle should be changed based on inputs to the driving model, including those which may make changes to the current state of the vehicle, and The RTI information 21 can, for example, be in the form of a weight, a scalar or a probability value, para. 0029-0030);
determine a trajectory associated with the loaded vehicle (see, detailed description, including, the values of the road surface map provide expected values, which onboard sensors can measure against, in order to update the road surface map and/or normalize the vehicle's measurements with other vehicles, Still further, the values of the road surface map can be provided as instructions (e.g., for autonomous vehicles) or notifications (e.g., for human drivers) from which the vehicles can plan routes (e.g., avoid certain roads) or trajectories (e.g., switch lanes), or take other actions (e.g., change vehicle speed, para. 0092); and 
generate a vehicle recommendation based on the weight distribution of the loaded vehicle and the trajectory associated with the loaded vehicle (see, Fig. 1, and detailed description, including, given the current trajectory, path or route of the vehicle 10. In some examples, the parameters for the grip differential 45 can be calculated on the vehicle 10 from information provided relating to an upcoming route segment that the vehicle is to operate on, para. 0030).
Neither Anderson nor Rander, either alone or in combination, expressly disclose:
wherein the generated vehicle recommendation is to reposition the load components to improve the weight distribution of the loaded vehicle.
Sujan discloses:
wherein the generated vehicle recommendation is to reposition the load components to improve the weight distribution of the loaded vehicle (see, for example Fig. 3, and detailed description, including, Vehicle load distribution module 105 processes the various parameters, data, and inputs, and generates outputs as described in more detail hereinbelow. Outputs from vehicle load distribution module 105 include freight distribution 240 and benefit estimate 250, which is the benefit realized from fuel economy improvement over a baseline uniform freight weight distribution.  Exemplary embodiments provide for generating electronic recommendation signals corresponding to the optimal freight distribution and communicating the recommendation signal to a receiver, wherein a receiver can be a display, computer, server, or electronic device. 
And, the route grade and speed profile vectors comprise the spectrum of route grade and speed limits over the course of the route so that grade and speed limits are identified for the entire route. The vectors are determined by accessing data pertaining to road grade and speed limit over the entire route from the ADAS and/or GPS unit and populating data structures with grade and speed limit data for the entire route. With this data, anticipated power demand can be determined over the entire route, which can then be translated into anticipated fuel consumption using the engine fuel map, as described in more detail hereinbelow. Thus, the amount of fuel required to traverse the entire route is ascertained. In exemplary embodiments, one of many formulations of power, as would be known to those of ordinary skill in the art, can be expressed as a function of vehicle velocity (v), air density (ρ), vehicle drag (C.sub.d), vehicle front area (A), rolling resistance (C.sub.rr), vehicle mass (m), gravitational acceleration (g), and road grade (θ), provided by Equation I, (para. 0020-0021).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Anderson and Rander and Sujan in front of her, and before the effective filing date of the invention to combine the features of Sujan, with the system of Anderson and Rander, and to provide further sensor data for the control interface or similar structure to the vehicle control interface 124 can maintain, for example, a current state 145 of one or more control mechanisms of the vehicle for purpose of controlling the vehicle. In such examples, the vehicle control interface 124 can make determinations as to when the current state 145 of the loaded vehicle should be changed (wherein the state of the loaded vehicle may include a distribution or redistribution of the loaded/cargo), based on inputs to the driving model, including those which may make changes to the current state of the loaded vehicle. 
In response to the determinations and/or current state change, and the combination of Sujan’s disclosure, the vehicle control interface 124 can issue commands 185 which can be implemented by vehicle interface component 130  including those which may make changes to the current state of the loaded vehicle in order to control and present suggestions for repositioning the loaded load components with regard to an aspect of the vehicle's operation, such as velocity, vehicle turning radius, braking distance, or lane aversion or selection, para. 0029, Rander, and para. 0020-0022, Sujan).

	With regard to claim 5, Rander discloses:
5. 	The system of claim 1, wherein the machine-readable instructions, when executed, cause the one or more processors to: 
generate the vehicle recommendation based on a speed of the loaded vehicle. (see, Fig.1, and detailed description, including, the commands 185 can change the speed of the vehicle, adjust a turning radius when the vehicle 10 is in turn, adjust braking strength for stopping the vehicle, adjust spacing the vehicle relative to other objects of the road, and/or implement a vehicle action such as lane aversion or selection, para. 0021).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Anderson and Rander and Sujan in front of her, and before the effective filing date of the invention to combine the features of Sujan, with the system of Anderson and Rander, and to provide further sensor data for the control interface or similar structure to the vehicle control interface 124 can maintain, for example, a current state 145 of one or more control mechanisms of the vehicle for purpose of controlling the vehicle. In such examples, the vehicle control interface 124 can make determinations as to when the current state 145 of the loaded vehicle should be changed (wherein the state of the loaded vehicle may include a distribution or redistribution of the loaded/cargo), based on inputs to the driving model, including those which may make changes to the current state of the loaded vehicle. 
In response to the determinations and/or current state change, and the combination of Sujan’s disclosure, the vehicle control interface 124 can issue commands 185 which can be implemented by vehicle interface component 130  including those which may make changes to the current state of the loaded vehicle in order to control and present suggestions for repositioning the loaded load components with regard to an aspect of the vehicle's operation, such as velocity, vehicle turning radius, braking distance, or lane aversion or selection, para. 0029, Rander, and para. 0020-0022, Sujan).

With regard to claim 10, claim 10 (a method claim) recites substantially similar limitations to claim 1 (a system claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 13, claim 13 (a method claim) recites substantially similar limitations to claim 5 (a system claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 19, claim 19 (a device claim) recites substantially similar limitations to claim 1 (a system claim) and is therefore rejected using the same art and rationale set forth above.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2017/0351268 A1 to Anderson et al. (hereinafter Anderson) in view of U.S. Patent Application Publication No. 2017/0166215 A1 to Rander and in view of U.S. Patent Application Publication No. 2016/0086132 A1 to Sujan et al. (hereinafter Sujan) and still further in view of U.S. Patent Application Publication No. 2018/0052025 A1 to Gao et al. (hereinafter Gao).
	With regards to claim 2, neither Anderson, Rander, nor Sujan explicitly disclose:
2. 	The system of claim 1, wherein the machine-readable instructions, when executed, cause the one or more processors to: 
obtain weight data from one or more weight sensors; and 
determine the weight distribution of the loaded vehicle based on the weight data.
Gao discloses:
obtain weight data from one or more weight sensors (see, detailed description, including, the one or more databases allow the aggregation of logged vehicle data and fuel rate data from the ECU which is transmitted through the one or more dataloggers, engine speed and other operating parameters from the ECU that are transmitted through the one or more dataloggers, torque sensor data which is transmitted through the one or more dataloggers, traditional fuel log data, and the like, the datalogger are interpreted to collect the weight information of the vehicle, for calculations involving mass and velocity, for example, para. 0040); and 
determine the weight distribution of the loaded vehicle based on the weight data (see, detailed description, including, vehicle characteristics (weight, weight distribution, towed weight, height above road surface and relative attitude (front to back), and suspension position) para. 0068).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Anderson and Rander and Sujan and Gao in front of her, and before the effective filing date of the invention to combine the features of Gao, with the system of Anderson and Rander and Sujan, to provide further sensor data, that data including the mass or weight of a vehicle, and the proportionate weight of various sensors and dataloggers for discrete combinations or readings, for the control interface or similar structure to the vehicle control interface 124 can maintain, for example, a current state 145 of one or more control mechanisms of the vehicle for purpose of controlling the vehicle. In such examples, the vehicle control interface 124 can make determinations as to when the current state 145 of the vehicle should be changed based on inputs to the driving model, including those which may make changes to the current state of the vehicle. In response to the determinations and/or current state change, vehicle control interface 124 can issue commands 185 which can be implemented by vehicle interface component 130 in order to control an aspect of the vehicle's operation, such as velocity, vehicle turning radius, braking distance, or lane aversion or selection, para. 0029, Rander).

Claims 6-9, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2017/0351268 A1 to Anderson et al. (hereinafter Anderson) in view of U.S. Patent Application Publication No. 2017/0166215 A1 to Rander and in view of U.S. Patent Application Publication No. 2016/0086132 A1 to Sujan et al. (hereinafter Sujan) and still further in view of U.S. Patent Application Publication No. 2018/0075309 A1 to Sathyanarayana et al. (hereinafter Sathyanarayana).
With regards to claim 6, neither Anderson, Rander nor Sujan explicitly discloses:
6. 	The system of claim 1, wherein the machine-readable instructions, when executed, cause the one or more processors to:
	generate the vehicle recommendation based on a steering wheel position.
	Sathyanarayana) discloses:
generate the vehicle recommendation based on a steering wheel position (see, detailed description, including, such as lead vehicle brake light operation (e.g., associated with lead vehicle deceleration, determined from a front-facing sensor stream, etc.), external vehicle turn indicator operation or turned wheels (e.g., associated with external vehicle translation toward the side associated with the turn indicator or wheel turn), swerving (e.g., associated with higher external vehicle trajectory uncertainty), pedestrian body part into the intersection (e.g., associated with pedestrian street crossing); sensor signal patterns (e.g., external vehicles' steering wheel position sensor signals, brake position, para. 0041).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Anderson and Rander and Sujan and Sathyanarayana in front of her, and before the effective filing date of the invention to combine the features of Sathyanarayana, with the system of Anderson and Rander and Sujan, and to provide further sensor data for the control interface or similar structure to the vehicle control interface 124 can maintain, for example, a current state 145 of one or more control mechanisms (including the operation of the steering wheel based upon, for example, the discrete operation, and active turning, of the vehicle for purpose of controlling the vehicle. 
In such examples, the vehicle control interface 124 can make determinations as to when the current state 145 of the vehicle should be changed based on inputs to the driving model, including those which may make changes to the current state of the vehicle. In response to the determinations and/or current state change, vehicle control interface 124 can issue commands 185 which can be implemented by vehicle interface component 130 in order to control an aspect of the vehicle's operation, such as velocity, vehicle turning radius, braking distance, or lane aversion or selection, para. 0029, Rander).

	With regards to claim 7, neither Anderson, Rander nor Sujan explicitly discloses:
7. 	The system of claim 1, wherein the machine-readable instructions, when executed, cause the one or more processors to: 
 	obtain lane data from a camera, wherein the lane data represents a lane of a roadway that the loaded vehicle is occupying; and 
 	generate the vehicle recommendation based on the lane data.
	Sathyanarayana, discloses:
	obtain lane data from a camera, wherein the lane data represents a lane of a roadway that the loaded vehicle is occupying (see, detailed description, including, the location's traffic regulations (e.g., speed limit, retrieved from a database, etc.), the location's traffic conditions (e.g., determined from the density of computing systems located in the region, from historic traffic, etc.), the road type (e.g., urban, highway, etc. determined based on the vehicle location and a database, etc.), the road condition or construction (e.g., determined from public reports, historic driver reports, inferred from other drivers' sensor data, etc.), roadway infrastructure, traffic signs (e.g., determined from a predetermined map, from images sampled by the external-facing camera, etc.), road markings (e.g., lane markings, etc.), the RAM associated with the location, or any other suitable geographic location information. In a specific example, intersections can be associated with different risk assessment models from highways. Para. 0047); and 
 	generate the vehicle recommendation based on the lane data (see, detailed description, including, The notification can be for a user (e.g., include a recommendation or notification for management entity, the operator, an insurance entity, etc.), vehicle, or other endpoint, para. 0095).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Anderson and Rander and Sujan and Sathyanarayana in front of her, and before the effective filing date of the invention to combine the features of Sathyanarayana, with the system of Anderson and Rander and Sujan, and to provide further sensor data for the control interface or similar structure to the vehicle control interface 124 can maintain, for example, a current state 145 of one or more control mechanisms (including the feedback from a forward-facing camera that may provide lane information back into the system). 
In such examples, the vehicle control interface 124 can make determinations as to when the current state 145 of the vehicle should be changed based on inputs to the driving model, including those which may make changes to the current state of the vehicle. In response to the determinations and/or current state change, vehicle control interface 124 can issue commands 185 which can be implemented by vehicle interface component 130 in order to control an aspect of the vehicle's operation, such as velocity, vehicle turning radius, braking distance, or lane aversion or selection, para. 0029, Rander).

	With regards to claim 8, neither Anderson, Rander nor Sujan explicitly discloses:
8. 	The system of claim 1, wherein the machine-readable instructions, when executed, cause the one or more processors to: 
 	obtain second vehicle recommendation data using a dedicated short range communication (DSRC) system, wherein: 
 		the second vehicle recommendation data represents a second vehicle recommendation associated with a second vehicle; and 
the second vehicle recommendation data is obtained from the second vehicle; and 
generate the vehicle recommendation based on the second vehicle recommendation data.
	Sathyanarayan, discloses:
 	obtain second vehicle recommendation data using a dedicated short range communication (DSRC) system (see, detailed description, and Advanced Driver Assist Systems (ADAS) increased ADAS sensitivity, or otherwise used by a secondary vehicle. In a second example, the collision risk map can be used for infrastructure management or improvement, para. 0104), wherein: 
 		the second vehicle recommendation data represents a second vehicle recommendation associated with a second vehicle (see, as above, and he collision risk map can be used to adjust the parameters of the risk map, parameters of the RAM (e.g., which parameters are included, the parameter value ranges, the parameter weights, the model itself, etc.), conditions triggering near-collision event detection, or otherwise feeding back into the near-collision detection method, para. 0104); and 
the second vehicle recommendation data is obtained from the second vehicle (see, as above, and the method can include receiving a collision risk map request with a location identifier for a secondary vehicle (e.g., from the secondary vehicle, navigation system, or other endpoint) and/or retrieving and transmitting the risk map associated with the location identifier to the secondary vehicle or associated system for secondary vehicle navigation, operation, or other uses, para. 0105); and 
generate the vehicle recommendation based on the second vehicle recommendation data (see, as above, and he method includes identifying escape routes for the vehicle based on the risk map S270, wherein the escape routes can be used to generate operator notifications (e.g., haptic, optical, etc. notifications) para. 0106).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Anderson and Rander and Sujan and Sathyanarayana in front of her, and before the effective filing date of the invention to combine the features of Sathyanarayana, with the system of Anderson and Rander and Sujan, and to provide further sensor data for the control interface or similar structure to the vehicle control interface 124 can maintain, for example, a current state 145 of one or more control mechanisms (including the feedback from a forward-facing camera that may provide lane information back into the system, or a secondary vehicle employing a ADAS or similar system or connection). 
In such examples, the vehicle control interface 124 can make determinations as to when the current state 145 of the vehicle should be changed based on inputs to the driving model, including those which may make changes to the current state of the vehicle. In response to the determinations and/or current state change, vehicle control interface 124 can issue commands 185 which can be implemented by vehicle interface component 130 in order to control an aspect of the vehicle's operation, such as velocity, vehicle turning radius, braking distance, or lane aversion or selection, para. 0029, Rander).

	With regards to claim 9, neither Anderson, Rander nor Sujan explicitly discloses:
9. 	The system of claim 1, wherein the vehicle recommendation is configured to cause the loaded vehicle to generate a visual indication representing at least one of a suggested vehicle speed adjustment, a suggested magnitude of steering wheel rotation, and a suggested lane of a roadway.
	Sathyanarayana, discloses:
(see, as above claim 8, and detailed description, including, The notification can be automatically generated and/or presented, but can alternatively be otherwise controlled. In a first example, a notification, such as a flashing light, audio notification (e.g., warning sound), vehicle component actuation (e.g., seat vibration, steering wheel vibration, etc.), or other notification can be presented to the user in response to detection of a near-collision event. In a second example, the vehicle can be automatically controlled to avoid an imminent collision. For example, in response to imminent collision detection, the accelerometer can be remapped, the brakes automatically applied, the speed automatically reduced, or the wheels automatically turned (e.g., to enter or follow an automatically determined escape route, para.0095).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Anderson and Rander and Sujan and Sathyanarayana in front of her, and before the effective filing date of the invention to combine the features of Sathyanarayana, with the system of Anderson and Rander and Sujan, and to provide further sensor data for the control interface or similar structure to the vehicle control interface 124 can maintain, for example, a current state 145 of one or more control mechanisms (including the feedback from a forward-facing camera that may provide lane information, or another input back into the system for a vehicle speed adjustment). 
In such examples, the vehicle control interface 124 can make determinations as to when the current state 145 of the vehicle should be changed based on inputs to the driving model, including those which may make changes to the current state of the vehicle. In response to the determinations and/or current state change, vehicle control interface 124 can issue commands 185 which can be implemented by vehicle interface component 130 in order to control an aspect of the vehicle's operation, such as velocity, vehicle turning radius, braking distance, or lane aversion or selection, para. 0029, Rander).

With regard to claim 14, claim 14 (a method claim) recites substantially similar limitations to claim 6 (a system claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 15, claim 15 (a method claim) recites substantially similar limitations to claim 7 (a system claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 16, claim 16 (a method claim) recites substantially similar limitations to claim 8 (a system claim) and is therefore rejected using the same art and rationale set forth above.

With regards to claim 17, neither Anderson, Rander nor Sujan explicitly discloses:
17. 	The method of claim 10, wherein determining the trajectory comprises: 
obtaining trajectory data from at least one of a global navigation satellite system (GNSS) sensor of the loaded vehicle and an input device in communication with the loaded vehicle.
	Sathyanarayana, discloses:
	obtaining trajectory data from at least one of a global navigation satellite system (GNSS) sensor of the loaded vehicle and an input device in communication with the loaded vehicle (see, detailed description, including, range-finding systems (e.g., radar, sonar, TOF systems, LIDAR systems, etc.), location systems (e.g., GPS, cellular trilateration systems, short-range localization systems, dead-reckoning systems, etc.), temperature sensors, pressure sensors, proximity sensors (e.g., range-finding systems, short-range radios, etc.), or any other suitable set of sensors, para. 0032; and is interpreted to include trajectory by directional data).
It would have been obvious to one of ordinary skill in the art, and having the teaching of Anderson and Rander and Sujan and Sathyanarayana in front of her, and before the effective filing date of the invention to combine the features of Sathyanarayana, with the system of Anderson and Rander and Sujan, and to provide further sensor data for the control interface or similar structure to the vehicle control interface 124 can maintain, for example, a current state 145 of one or more control mechanisms (including the feedback from a forward-facing camera that may provide lane information, or another input back into the system for a vehicle speed adjustment, and location with directional data). 
In such examples, the vehicle control interface 124 can make determinations as to when the current state 145 of the vehicle should be changed based on inputs to the driving model, including those which may make changes to the current state of the vehicle. In response to the determinations and/or current state change, vehicle control interface 124 can issue commands 185 which can be implemented by vehicle interface component 130 in order to control an aspect of the vehicle's operation, such as velocity, vehicle turning radius, braking distance, or lane aversion or selection, para. 0029, Rander).

With regard to claim 18, claim 18 (a method claim) recites substantially similar limitations to claim 9 (a system claim) and is therefore rejected using the same art and rationale set forth above.

Allowable Subject Matter
Claims 3, 4, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

	For example, claim 3 is produced:
3. 	The system of claim 2, wherein: 
the one or more weight sensors are a plurality of tire pressure sensors; 
the weight data are pressure values generated by the plurality of tire pressure sensors; and 
determining the weight distribution of the loaded vehicle based on the weight data further comprises: 
determining a weight of the load components based on the pressure values; 
determining a center of gravity of the load components based on a location of the load components within the loaded vehicle and a distance between a front axle of the loaded vehicle and a rear axle of the loaded vehicle; and 
determining the weight distribution of the loaded vehicle based on the center of gravity of the load components and the weight of the load components.

Claim 20 is allowed.

A sampling of the prior art made of record and not relied upon and considered
pertinent to Applicants’ disclosure, includes:
	US 2020/0164891 A1 to Bender et al.– discusses - The method computer program products, and systems can include, for instance: obtaining sensor data from sensors disposed to output data indicative of vehicle driver performance of a first vehicle, the first vehicle having for a first trip an associated first driver user who drives the first vehicle during the first trip; processing the sensor data to return error event flags that indicate errors of the first driver user when driving the first vehicle during the first trip; recording for respective event flags of the error event flags values of a first driving environment classification parameter and values of a second driving environment classification parameter; and predicting a driving performance of the first driver user for a second trip, the second trip being a proposed trip to occur after the first trip
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178